984 A.2d 477 (2009)
COMMONWEALTH of Pennsylvania, Office of Attorney General by Thomas W. Corbett, Jr., Attorney General, Appellant
v.
HEIDELBERG TOWNSHIP, Heidelberg Township Board of Supervisors, North Heidelberg Township, North Heidelberg Township Board of Supervisors, Borough of Robesonia, Robesonia Borough Council, Borough of Womelsdorf and Womelsdorf Borough Council, Appellees
Commonwealth of Pennsylvania, Office of Attorney General by Thomas W. Corbett, Jr., Attorney General, Appellant
v.
Lower Oxford Township, Lower Oxford Township Board of Supervisors, Appellees.
No. 136 MAP 2006, 137 MAP 2006.
Supreme Court of Pennsylvania.
November 10, 2009.

ORDER
PER CURIAM.
AND NOW, this 10th day of November, 2009, appellant's petition for reconsideration is GRANTED. This Court's November 21, 2007 order in the instant matters is VACATED. The orders of the Commonwealth Court which sustained the preliminary objections of Heidelberg Township, et *478 al., and Lower Oxford Township, et al., and dismissed without prejudice the Commonwealth of Pennsylvania, Office of Attorney General's petitions for review, are hereby REVERSED. See Commonwealth, Office of the Attorney General v. Locust Twp., 600 Pa. 533, 968 A.2d 1263 (2009) (holding that Chapter Three of Agricultural Code, 3 Pa.C.S. §§ 311-318, authorizes Attorney General to bring pre-enforcement action to invalidate or enjoin enforcement of local ordinance, even if ordinance existed on Chapter Three's effective date).